Citation Nr: 9920136	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION


The veteran had active service from August 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  In a March 1998 determination, the Board remanded 
this case to the RO for additional development.  Following 
the completion of that development, the RO returned the case 
to the Board.  Accordingly, the Board will proceed with 
further appellate review at this time.


FINDINGS OF FACT

1.  Service medical records show no complaints, treatment or 
diagnosis of an acquired psychiatric disorder and post-
service medical records show no diagnosis of a psychosis 
within one year of the veteran's separation from service.

2.  The totality of the medical evidence does not establish a 
clear diagnosis of PTSD.


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.304(f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that this case was remanded in 
March 1998 in order to obtain recent VA medical records and 
to arrange for psychiatric examination of the veteran by a 
board of two VA psychiatrists, to include an additional 
medical opinion, based on a review of the claims folder in 
its entirety, as to whether the evidence supported a 
diagnosis of PTSD related to service.  In response to this 
request, VA medical records dated from September 1994 to 
March 1998 were associated with the claims folder and 
psychiatric examination of the veteran was undertaken in 
February 1999, to include an additional medical opinion based 
on a review of the claims folder.  

In order to establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Moreover, service connection 
may be presumed for certain diseases, including psychosis, 
which manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  With regard to 
PTSD, VA regulations recognize that symptoms attributable to 
PTSD often do not appear in service.  Accordingly, service 
connection for PTSD requires:  (1) current medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of incidents that 
occurred during his period of service.  Service medical 
records do not reveal any complaints, treatment or diagnoses 
of an acquired psychiatric disorder.  In addition, there are 
no post-service medical records contained in the claims 
folder which indicate evidence of a psychosis within one year 
of service.  The Board notes that the veteran was awarded 
Social Security Disability benefits for a primary diagnosis 
of affective (mood) disorders and a secondary diagnosis of 
anxiety disorders.  However, the Board also notes that such a 
determination does not indicate in any way that such 
disabilities were related to the veteran's period of service.  
Although the veteran currently may have an acquired 
psychiatric disorder, there is no medical evidence to suggest 
that such disorder was incurred or aggravated during his 
period of active service.  Consequently, the Board finds that 
service connection for an acquired psychiatric disorder other 
than PTSD must be denied. 

As to his claim for service connection for PTSD, the veteran 
has described various combat stressors.  As previously noted, 
there are three requirements which must be met in order to 
establish service connection for PTSD.  If any one of these 
requirements is not met, then the veteran's claim must fail.  
Based on the evidence of record, the Board finds that service 
connection for PTSD cannot be granted as the medical evidence 
taken as a whole does not establish a clear diagnosis of 
PTSD.  If there is no clear diagnosis based on the current 
medical evidence as a whole, then the questions of whether 
there is a verifiable in-service stressor and/or whether 
there is a link between current symptomatology and the 
claimed in-service stressor do not need to be reached.  

In addressing the issue of whether there is a clear diagnosis 
of PTSD based on current medical evidence, the Board 
acknowledges that the claims folder contains VA clinical and 
private records reflecting diagnoses of PTSD.  Despite these 
diagnoses, however, the Board finds that the current medical 
evidence taken as a whole does not support a diagnosis of 
PTSD.  In this regard, the Board notes that the claims folder 
contains a VA examination report dated in June 1994, VA 
psychological testing results reviewed by a psychologist in 
July 1994, an October 1994 addendum to the June 1994 VA 
examination, and a VA examination report dated in February 
1999, all of which reveal that although the veteran may have 
some symptomatology consistent with PTSD, he does not meet 
the full criteria for a diagnosis of PTSD.  Besides relying 
on a thorough examination of the veteran, the Board notes 
that the June and October 1994 opinions were supported by a 
full battery of psychological testing and, additionally, the 
February 1999 opinion was based on a thorough review of the 
claims folder, to include the veteran's service and post-
service medical records.  The VA clinical and private 
diagnoses of PTSD do not appear to have undertaken 
significant psychological testing specific to PTSD and/or to 
have taken the veteran's medical history, to include service 
medical records, into account prior to rendering a diagnosis.  

In this regard, the Board notes that VA clinical records 
dated in March through August 1994 note diagnoses of PTSD.  
On some occasions, the PTSD diagnosis apparently was based on 
a history as reported by the veteran.  At other times, the 
veteran's combat experiences may have been noted and the 
diagnosis may have been based on reported symptomatology, but 
there was no indication that the veteran's claims folder was 
reviewed in connection with the diagnosis or that such 
diagnosis was based solely on the veteran's combat 
experiences.  

A December 1994 examination conducted by Thomas M. Cassidy, 
M.D., for the Social Security Administration diagnosed the 
veteran with, in pertinent part, PTSD with evidence of severe 
anxiety.  In making this diagnosis, Dr. Cassidy noted the 
veteran's reported symptomatology and history of PTSD and 
conducted a mental status examination.  However, Dr. Cassidy 
did not indicate that he reviewed the veteran's claims folder 
or medical records prior to rendering his medical opinion.  
In addition, although psychological testing for depression 
and anxiety was rendered, it does not appear that 
psychological testing specific to PTSD was conducted in 
conjunction with this examination.  Moreover, Dr. Cassidy did 
not indicate that the PTSD diagnosis was based solely on the 
veteran's combat experiences.  

In contrast, VA examination in June 1994 yielded no diagnosis 
of PTSD.  Following the initial examination, which included a 
history of the veteran's combat experiences, post-service 
events and employment history, subjective complaints and 
objective findings, the VA examiner determined that the 
veteran had some symptoms most consistent with an anxiety 
disorder but had some symptoms consistent with PTSD.  He went 
on to note that he was not convinced that PTSD was his 
primary diagnosis and, therefore, he referred the veteran for 
a "full battery of psychological tests which may be more 
indicative of an underlying depressive disorder or PTSD."  
The examiner noted that the veteran maintained a full-time 
job and also had a part-time job.  In addition, he and his 
wife enjoyed a full range of social activities, church 
activities and outdoor activities without limitation.  

Following the "full battery of psychological tests" in July 
1994, a VA psychologist provided conclusions regarding the 
testing.  He indicated that testing revealed that the veteran 
met three out of five criteria for PTSD.  However, the tests 
which indicated PTSD had a "high face validity" and could 
be easily faked.  Accordingly, the psychologist concluded 
that only one of the five instruments clearly indicated that 
PTSD was present.  In addition, he questioned the severity of 
the stressor reported by the veteran, the killing of a 
Vietnamese child.     

In an October 1994 addendum to the June 1994 examination 
report, the VA examiner concluded that psychological testing 
indicated that the veteran met some of the criteria for PTSD, 
but that the overall profile was considered of questionable 
validity.  It was noted that his profile met only six of the 
total criteria for PTSD suggesting that a diagnosis of PTSD 
was not indicated.  The examiner noted the psychologist's 
opinion that the MCMI-II examination appeared to be the only 
instrument of the five instruments administered which would 
indicate that PTSD was present.  The examiner noted that the 
psychologist found a higher level of depression than 
indicated on initial evaluation in June 1994; however, in all 
other respects, the examination results were not 
contradictory.  The examiner noted that he would amend his 
initial diagnosis only by including the dysthymic disorder 
suggested by psychological testing.    

The RO attempted to schedule the veteran for examination by a 
Board of two psychiatrists to reconcile the above conflicting 
diagnoses; however, the veteran failed to appear for the 
scheduled examination.  In September 1997, the veteran and 
his attorney appeared at a hearing before the undersigned 
Member of the Board to present testimony as to the merits of 
the veteran's claim for PTSD.  The veteran testified as to 
the alleged stressors and symptomatology associated with his 
mental disorder.  In addition, he noted ongoing clinical 
treatment for PTSD.    

Thereafter, the Board remanded the case for recent clinical 
records and VA examination by a Board of two psychiatrists, 
to include a medical opinion as to whether the veteran had 
PTSD based on a review of the claims folder in its entirety.  
VA clinical records dated from September 1994 to March 1998 
revealed some diagnoses of PTSD; however, while the veteran's 
reported symptomatology and combat experiences were noted at 
times, there was no indication that the veteran's claims 
folder was reviewed in connection with any diagnosis of PTSD 
or that such diagnosis was based solely on the veteran's 
combat experiences.   

In contrast, VA examination by a Board of two psychiatrists 
in February 1999 revealed no diagnosis of PTSD.  In 
conjunction with this examination, the veteran's claims 
folder was reviewed and his service and post-service medical 
history was taken into account.  In addition, the veteran's 
combat experiences, to include the stressor of watching 
fellow soldiers kill a North Vietnamese woman, were noted.

The veteran described his mood as "fine" and noted that he 
could be irritable at times.  He noted difficulty sleeping 
and avoidance of war movies.  In addition, the veteran 
reported that he felt close to his mother and girlfriend; he 
also noted a good appetite, increased energy, hope for the 
future, and good concentration.  He reported that his last 
nightmare was in December 1998.  He denied suicidal or 
homicidal ideation and indicated that he enjoyed playing 
cards, going to the horse races and anything to do with 
nature as well as mechanics.  Objective findings revealed 
that the veteran was pleasant, made good eye contact, and was 
oriented times three.  His speech was of normal cadence and 
volume and his thoughts were goal-oriented.  The veteran's 
level of insight and judgment by conversation appeared 
intact; however, he noted poor judgment with spending money.  
Motor movements were within normal limits and did not change 
when he described stressful events in Vietnam.  His affect 
was bright and he became slightly tense in his affect while 
describing the events in Vietnam, as noted by wrinkling of 
his brow.  The veteran was diagnosed, in pertinent part, with 
anxiety disorder, not otherwise specified.

The VA examiner concluded that the veteran met some of the 
symptomatology of PTSD; however, he did not meet the criteria 
for completion of the diagnosis.  Specifically, the examining 
psychiatrist noted that the veteran met the criteria for 
category A in that he related an experience that he had 
witnessed and responded to by horror.  In terms of category 
B, he indicated recurring dreams with the last one in 
December 1998, but he did not display physiological or any 
notable degree of psychological distress when discussing 
events in Vietnam.  In terms of category C, the veteran did 
not meet the three criteria as he was hopeful for the future, 
displayed a full range of appropriate affect, felt close to 
certain individuals and enjoyed several leisure activities.  
Moreover, the veteran was able to recall most events in 
Vietnam and did not avoid conversations about his experiences 
there.  As for category D, the veteran indicated difficulty 
sleeping, hypervigilance and a hyperstartle response; 
however, the veteran was not noted to be hypervigilant during 
examination.  Moreover, it was indicated that his substance 
abuse problem might interfere with his sleep pattern.  A 
second VA psychiatrist read and concurred with this report 
and diagnosis.         

The Board concludes that of the opinions offered, greater 
weight is to be accorded the findings and conclusions of the 
VA examinations for the purpose of adjudicating entitlement 
to service connection for PTSD.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, the June 1994 VA examination was 
followed by extensive psychological testing and an October 
1994 addendum based on that testing.  In addition, the 
February 1999 VA examination results were rendered after a 
thorough review of the veteran and his claims folder, to 
include the service medical records, and the specific 
criteria for a PTSD diagnosis were discussed in full.  
Moreover, two VA psychiatrists concurred with that report and 
diagnosis.  There is no similar indication in the record that 
the veteran's claims folder was reviewed by Dr. Cassidy or by 
the VA clinical staff prior to rendering a diagnosis of PTSD 
or that any PTSD diagnosis was based solely on the veteran's 
combat experiences, to include any discussion of how the 
veteran met the specific criteria for such diagnosis.   

After weighing all the evidence, the Board adopts the Board 
of two psychiatrists' opinion rendered in February 1999, and 
in light of the other evidence of record, the Board finds 
that the opinion is sufficient to satisfy the statutory 
requirements of producing an adequate statement of reasons 
and bases where the expert has fairly considered material 
evidence which appears to support the appellant's position.  
Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The 
physician set out the evidence in his opinion and considered 
the contentions raised by the appellant relating his PTSD to 
service.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (Court of Veteran Appeals remanded case in which Board 
relied on an IME opinion which failed to discuss evidence 
supporting appellant's contentions).  The VA examiners 
concluded that the record as a whole did not support the 
conclusion that the appellant had PTSD.

Although the veteran may well believe that he has PTSD 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions which require 
medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 494-5 (1992).  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for PTSD.  Where 
the preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

